DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 01/21/2021. 
Claim(s) 1, 3, 6, 7, 9, 10, 12, 14-16, 18-20 and 22 are currently pending. 
Claim(s) 1, 18-19 and 22 have been amended. 
Claim(s) 2, 4, 5, 8, 11, 13, 17 and 21 have been canceled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see remarks filed 01/21/2022, with respect to the rejection of claim(s) 1, 3-7, 9, 10, 12, 14-16 and 20-22 under 35 U.S.C. 112 have been rejection of claim(s) 1, 3-7, 9, 10, 12, 14-16 and 20-22 under 35 U.S.C. 112 has been withdrawn. 
Applicant’s arguments, see remarks filed 01/21/2022, with respect to the rejection of claim(s) 1, 3-7, 9, 10, 12, 14-16 and 20-22 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claim(s) 1, 3-7, 9, 10, 12, 14-16 and 20-22 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 6, 7, 9, 10, 12, 14-16, 18-20 and 22 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 18, 19 and 22
The prior art of record, whether alone or in combination, fails to teach or fairly suggest the limitation “the concentration of the dopant increases in steps from 1E16 N/cm3 <∆D< 5E16 N/cm3 from one layer of the series of at least five layers of the metamorphic buffer to a subsequent layer of the series of at least five layers of the metamorphic buffer up to and including a third layer of the series of at least five layers of the metamorphic buffer, and the concentration of the dopant, proceeding from the third layer to a fourth layer of the series of at least five layers of the metamorphic buffer, increases to a greater concentration by at least five times the concentration of the dopant in the third layer, or the concentration of the dopant increases in steps from 1E16 N/ cm3 <∆D<5E17 N/ cm3 from one layer one layer of the series of at least five 
Lee teaches a buffer comprising a dopant concentration of between 1017 cm -3 to 1020 cm -3 [paragraph 0012]. However, Lee does not teach a dopant concentration that increases from layer to layer as required in the claims.  Lee further teaches each intermediate co-doped layer within the buffer is doped by a factor of 10 higher than the sub-graded layers. Accordingly, Lee does not teach the claimed doping profile.
Fetzer teaches controlling the doping concentrations within a graded buffer in order to achieve the desired structure of the material (hardness, dislocations, etc.) [paragraph 0012].
Guter teaches that the grading profile within a buffer layer can be varied continuously or gradually changed [paragraph 0006].
Therefore, the prior art of record, taken alone or in combination does not teach the claimed grading profile.  One would not be motivated to modify the buffer layer of Lee to have a grading profile as in the claims as such would require a substantial reconstruction and redesign of the elements shown in Lee and there is no teaching, suggestion or motivation in the prior art that would lead one of ordinary skill to perform such modification.
Regarding claims 3, 5, 7, 9, 10, 12 and 14-16
	Claims 3, 5, 7, 9, 10, 12 and 14-16 are allowed based on their dependency on claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721